Illinois Official Reports

                                          Appellate Court



                             People v. Douglas, 2014 IL App (5th) 120155




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
Caption                      v. KURTIS L. DOUGLAS, Defendant-Appellant.


District & No.               Fifth District
                             Docket No. 5-12-0155


Filed                        March 18, 2014



Held                         On appeal, defendant’s convictions for driving while his license was
(Note: This syllabus         revoked and stalking were upheld over defendant’s contentions that
constitutes no part of the   his guilt was not proven beyond a reasonable doubt and that the new
opinion of the court but     stalking statute unconstitutionally fails to require a culpable mental
has been prepared by the     state, since the circumstantial evidence that defendant was driving a
Reporter of Decisions        family vehicle was sufficient to sustain his conviction for driving
for the convenience of       while his license was revoked, and despite the victim’s recanted
the reader.)                 statements, the jury’s verdict indicated that it found the victim’s prior
                             inconsistent statements more reliable than her in-court testimony and
                             sufficient to support defendant’s convictions for stalking; furthermore,
                             an interpretation of the new stalking statute as being intended to
                             punish only unlawful conduct is consistent with the legislature’s
                             purpose of protecting victims of domestic abuse.



Decision Under               Appeal from the Circuit Court of Fayette County, No. 11-CF-95; the
Review                       Hon. Stephen G. Sawyer, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Michael J. Pelletier, Alan D. Goldberg, and Darren E. Miller, all of
     Appeal                   State Appellate Defender’s Office, of Chicago, and Kathryn
                              Shephard, law student, for appellant.

                              Joshua Morrison, State’s Attorney, of Vandalia (Patrick Delfino,
                              Stephen E. Norris, and Sharon Shanahan, all of State’s Attorneys
                              Appellate Prosecutor’s Office, of counsel), for the People.


     Panel                    JUSTICE GOLDENHERSH delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Welch and Justice Cates concurred in the judgment
                              and opinion.




                                                OPINION

¶1         After a jury trial in the circuit court of Fayette County, defendant, Kurtis L. Douglas, was
       convicted of driving while license revoked (625 ILCS 5/6-303(d) (West 2008)), two counts of
       stalking (720 ILCS 5/12-7.3(a)(1), (a)(2) (West 2010)), and aggravated assault (720 ILCS
       5/12-2(c)(1) (West 2010)). The trial court merged the two stalking counts, found the
       aggravated assault to be a lesser-included offense to stalking, and sentenced defendant to three
       years in the Department of Corrections for driving while license revoked and a concurrent
       three-year term for stalking. The issues raised on appeal are: (1) whether the State proved
       defendant guilty beyond a reasonable doubt of driving while license revoked, (2) whether the
       State proved defendant guilty beyond a reasonable doubt of stalking, and (3) whether a new
       stalking statute under which defendant was charged is constitutional. We affirm.

¶2                                               FACTS
¶3         On July 19, 2011, defendant’s wife, Jayma, called 911 to report that defendant had a knife,
       pointed it at her, and threatened to kill her. In response, Deputy Greg Kline arrived at the
       residence where defendant and Jayma lived with their seven children. Defendant and Jayma
       had been married for five years. The parties had one biological child and the other six children
       were from previous relationships. At trial, Kline testified that when he arrived at the residence,
       Jayma told him defendant pointed a knife at her and threatened to kill her. Jayma showed Kline
       a knife inside a kitchen drawer and identified it as the knife with which defendant threatened
       her. Jayma gave Kline a written statement which was introduced at trial and stated as follows:
               “[Defendant] and I got into a verbal argument[.] I wanted to leave, he got more angry
               and told me my kids were worthless pieces of shit. I got angry and said that he needed
               to leave my kids out of it. He came over to the drawer and pulled out a knife and held it
                                                   -2-
             up to me and said he would kill me. I then picked up my phone and dialed 911 at 12:11
             p.m. As soon as I called police he took off and said I would pay. Held a black handled
             approx. 9” blade in his right hand.”
¶4        Jayma told Deputy Kline that defendant was possibly at Crystal Anderson’s house, located
     at 117 South Washington, and that he had taken the van keys when he left the residence. Jayma
     told Kline the van was maroon in color. The family van was not at Jayma’s when Kline arrived.
¶5        Kline went to Anderson’s house, which was about “a quarter mile” away from Jayma’s
     residence. Kline saw the van parked outside Anderson’s residence and defendant was inside.
     Kline admitted that he never saw defendant driving the van. A certified copy of defendant’s
     driving abstract was admitted into evidence. By agreement of the parties, the judge informed
     the jury that defendant’s driving privileges were revoked on July 19, 2011.
¶6        Jayma testified that on July 19, 2011, she and defendant had a verbal argument during
     which she called 911. She admitted that she told the operator that defendant pointed a knife at
     her; however, Jayma recanted her previous statement and said that defendant did nothing more
     than verbally argue with her on the day in question. Jayma admitted that she identified the
     knife in People’s Exhibit 5 to Kline as the knife with which defendant threatened her, but
     explained that she lied to the police about the knife incident because she just wanted defendant
     to leave, and defendant did leave after she made the phone call. Jayma testified at trial that
     defendant took the keys to the 1999 Ford Windstar van with him when he left. She believed the
     van was gone from the front of her residence after the argument.
¶7        Jayma also admitted there was an incident on August 23, 2010, between her and defendant
     after which she called the police. On August 23, 2010, she told the police defendant choked
     her, punched her, and dug his fingernails into her eyes. Defendant was charged with domestic
     battery (720 ILCS 5/12-3.2(a)(1) (West 2008)) on September 8, 2010. That case went to trial
     on July 25, 2011, and defendant pled guilty. As defendant was leaving the courtroom on July
     25, 2011, he told Jayma that she could tell his children that she killed their father. Jayma
     reported the incident to the police and she gave a written statement, introduced into evidence,
     which specifically stated, “[Defendant] was in court this morning and after judge got done
     saying what she had to say he walked past me and said you can tell my kids you killed their
     father.” However, during the instant trial, Jayma recanted and said “[h]onestly nothing”
     happened on August 23, 2010. Both of the stalking counts with which defendant was charged
     alleged a “course of conduct” stemming from the alleged incidents on July 19, 2011, and
     August 23, 2010.
¶8        Deputy Sherri Miller testified that on July 25, 2011, Jayma and her mother-in-law appeared
     at the police station and gave Miller the written statement previously set forth concerning how
     she should tell his kids she killed him. At the time she came to give the statement, Jayma told
     Miller that she was in court because her husband had been arrested for holding a knife to her
     throat. Jayma did not say whether the allegations were true or false.
¶9        A certified conviction for domestic battery was admitted into evidence stemming from the
     August 23, 2010, incident. Defense counsel objected on the basis that Jayma testified the
     incident never occurred. The trial court overruled the objection. A discussion then ensued
     about what aspects of the convictions should be published to the jury. The trial court was
                                                   -3-
       concerned that the allegations of choking, punching, and gouging of eyes were mere
       allegations, and the trial court could not be sure what the factual basis for the plea was.
       Ultimately the trial court decided to inform the jury that defendant pled guilty to the charge of
       domestic battery in which Jayma was the victim without going into specifics.
¶ 10       The defense offered no evidence or testimony. In closing, defense counsel argued no one
       ever saw defendant drive the van and, therefore, the State failed to prove him guilty of driving
       while license revoked. Defense counsel also argued that Jayma testified that neither the alleged
       2010 nor 2011 incident occurred. With regard to the July 2011 incident, defense counsel
       argued that it made no sense that defendant would return the knife with which he threatened
       Jayma to the drawer before leaving the house.
¶ 11       The jury found defendant guilty on all counts. The trial court sentenced defendant to three
       years on driving while license revoked (count I) and a concurrent three-year term on stalking
       based upon fear for safety (count II). The trial court did not sentence defendant on stalking
       based upon emotional distress (count III), finding that count merged with count II. The trial
       court also did not sentence defendant on aggravated assault (count IV), finding it a
       lesser-included offense. Defendant filed a motion for a new trial and a motion to reconsider,
       both of which were denied. Defendant then filed a timely notice of appeal.

¶ 12                                             ISSUES
¶ 13                           I. DRIVING WHILE LICENSE REVOKED
¶ 14       The first issue we are asked to address is whether the State proved defendant guilty of
       driving while license revoked. Defendant contends the State failed to prove by either direct or
       circumstantial evidence that he drove the Ford van he was alleged to have driven. Defendant
       argues no one saw him drive the van, no one saw him inside it, and the State failed to establish
       that the van found at the location Jayma told police they might be able to find defendant was
       the same vehicle that defendant allegedly drove from his home. The State responds that the
       jury’s conclusion that defendant drove the van while his license was revoked was neither
       inherently impossible nor unreasonable. We agree with the State.
¶ 15       Where a defendant challenges the sufficiency of the evidence, the relevant inquiry is
       whether, after viewing the evidence in the light most favorable to the State, any rational trier of
       fact could have found the essential elements of the crime beyond a reasonable doubt. People v.
       Collins, 214 Ill. 2d 206, 217, 824 N.E.2d 262, 267 (2005). It is the function of the trier of fact to
       weigh and resolve conflicts in the evidence and draw reasonable inferences therefrom, and we
       will not overturn a defendant’s conviction based upon insufficient evidence unless the proof is
       so improbable or unsatisfactory that a reasonable doubt exists concerning the defendant’s guilt.
       People v. Cardamone, 381 Ill. App. 3d 462, 512, 885 N.E.2d 1159, 1198 (2008). A person
       commits the offense of driving while license revoked when he drives a motor vehicle on a
       highway of this state at a time when his driver’s license is revoked. 625 ILCS 5/6-303(a) (West
       2010).
¶ 16       Just as “[o]bservation of the defendant in the act of driving is not an indispensable
       prerequisite to conviction of driving while intoxicated, provided the act of driving while

                                                     -4-
       intoxicated is established by other credible and substantial evidence, either direct or
       circumstantial” (People v. Toler, 32 Ill. App. 3d 793, 799, 336 N.E.2d 270, 275 (1975)), it is
       not necessary that a defendant actually be seen driving a vehicle in order to be convicted of
       driving while license revoked. People v. Mattison, 149 Ill. App. 3d 816, 500 N.E.2d 1103
       (1986). In Mattison, it was enough to establish that the defendant was driving while his license
       was suspended or revoked where the evidence showed the defendant was in sole possession of
       the vehicle, the keys were in the ignition, he was attempting to start the car when police
       arrived, and his wallet was in the vehicle. Mattison, 149 Ill. App. 3d at 819, 500 N.E.2d at
       1106.
¶ 17       In the instant case, defendant’s wife called 911 to report that defendant pulled a knife and
       threatened her. When the sheriff’s department arrived minutes later, defendant’s wife told the
       responding deputy that defendant took the keys and left in their 1999 Ford Windstar maroon
       van and he might be at Crystal Anderson’s house. When the police arrived at Anderson’s, a
       maroon van was parked outside. While defendant contends that this alone was not sufficient to
       find him guilty of driving while license revoked, we find sufficient circumstantial evidence to
       support the jury’s verdict.
¶ 18       Defendant does not dispute that his license was revoked on the date in question. The parties
       stipulated that defendant’s driving privileges were revoked and the judge so informed the jury.
       Furthermore, the evidence established that defendant took the keys to the van, the van was
       gone from the house he shared with his wife, and both the van and defendant were found at
       Crystal Anderson’s house, where defendant’s wife told the police they might be able to locate
       defendant. The fact that Deputy Kline did not specifically identify the van he found at
       Anderson’s home as a 1999 Ford Windstar is not enough to reverse defendant’s conviction.
       Kline’s testimony was sufficient to establish that the van found at Anderson’s was the van
       Jayma reported missing from her home. We also point out that defense counsel specifically
       argued to the jury that because no one actually saw defendant driving the van, there was not
       sufficient evidence to find defendant guilty beyond a reasonable doubt. The jury rejected this
       argument. After careful consideration, we find that when reviewing the evidence in the light
       most favorable to the State, there was sufficient circumstantial evidence to find defendant
       guilty beyond a reasonable doubt of driving while license revoked.

¶ 19                                         II. STALKING
¶ 20       The next issue we are asked to address is whether the State proved defendant guilty of
       stalking. Defendant argues the State failed to prove him guilty as to both counts II and III.
       While defendant attempts to raise two separate issues, we choose to address them together
       because both issues revolve around defendant’s contention that Jayma’s prior inconsistent
       statement was insufficient to establish defendant’s guilt.
¶ 21       Pursuant to section 12-7.3 of the Criminal Code of 1961, stalking is defined in pertinent
       part as follows:



                                                  -5-
                   “(a) A person commits stalking when he or she knowingly engages in a course of
               conduct directed at a specific person, and he or she knows or should know that this
               course of conduct would cause a reasonable person to:
                       (1) fear for his or her safety or the safety of a third person; or
                       (2) suffer other emotional distress.
                   (a-3) A person commits stalking when he or she, knowingly and without lawful
               justification, on at least 2 separate occasions follows another person or places the
               person under surveillance or any combination thereof and:
                       (1) at any time transmits a threat of immediate or future bodily harm *** and
                   the threat is directed towards that person or a family member of that person; or
                       (2) places that person in reasonable apprehension of immediate or future bodily
                   harm *** of that person or a family member of that person.” 720 ILCS 5/12-7.3(a),
                   (a-3) (West 2010).
¶ 22       The stalking counts stemmed from two alleged incidents between defendant and Jayma on
       July 19, 2011, and August 23, 2010. The information actually alleges the incorrect date of
       August 3, 2010; however, defendant did not challenge the sufficiency of the charging
       instrument. We point out the inconsistency merely for clarification purposes. Count II alleged
       in pertinent part:
               “[D]efendant knowingly engaged in a course of conduct directed at Jayma Douglas in
               that he strangled and punched Jayma Douglas on August 3, 2010, and on July 19, 2011,
               defendant held a knife and pointed it at Jayma Douglas while threatening to kill her,
               and he knew or should have known that this course of conduct would cause a
               reasonable person to fear for her safety[.]”
¶ 23       Count III alleged in pertinent part:
               “[D]efendant knowingly engaged in a course of conduct directed at Jayma Douglas in
               that he strangled and punched Jayma Douglas on August 3, 2010, and on July 19, 2011,
               defendant held a knife and pointed it at Jayma Douglas while threatening to kill her,
               and he knew or should have known that this course of conduct would cause a
               reasonable person to suffer emotional distress.”
¶ 24       Defendant first claims that the State failed to prove him guilty beyond a reasonable doubt
       because Jayma testified under oath at trial that defendant did not commit the two alleged acts
       which comprised the underlying course of conduct. Defendant argues we must reverse his
       conviction because Jayma’s recanted statement was the sole evidence against him and
       insufficient to support the jury’s finding of guilt beyond a reasonable doubt. Defendant insists
       there was insufficient evidence of his guilt because a prior inconsistent statement, even one
       found inherently reliable under section 115-10.1 of the Code of Criminal Procedure of 1963
       (Code) (725 ILCS 5/115-10.1 (West 2010)), is insufficient to establish guilt beyond a
       reasonable doubt. We disagree.
¶ 25       Defendant relies on People v. Parker, 234 Ill. App. 3d 273, 600 N.E.2d 529 (1992), in
       support of this contention. In that case, the defendant was convicted of murder, armed
       violence, attempted murder, and aggravated battery, and the only evidence against him was the

                                                  -6-
       prior inconsistent statements of three State witnesses that were disavowed by all three at trial.
       Parker, 234 Ill. App. 3d at 273-74, 600 N.E.2d at 530. Parker is distinguishable from the
       instant case because the defendant’s conviction was reversed on the basis that the prior
       inconsistent statements of the three recanting witnesses were the only evidence against the
       defendant and the statements were so seriously impeached at trial as to cast doubt on their
       authenticity. Parker, 234 Ill. App. 3d at 280, 600 N.E.2d at 534. All three disavowed
       statements were prepared by the police; none were prepared in the witnesses’ own hand.
       Furthermore, the first witness, Wiley, testified he signed the statement on the seventh day of a
       2½-month hospital stay while recovering from surgery and still in a great deal of pain and did
       so only “ ‘to get [the detective] out of the hospital room with all those questions.’ ” Parker, 234
Ill. App. 3d at 276, 600 N.E.2d at 531. The second witness, Coleman, a juvenile at the time he
       signed the statement, testified several officers came to his home with the prepared statement
       and threatened to arrest him if he did not sign the statement. Parker, 234 Ill. App. 3d at 277,
       600 N.E.2d at 532. The third witness, James, testified that the statement he gave to the police
       was not only falsified, but also beaten and forced from him by the police. Parker, 234 Ill. App.
3d at 278, 600 N.E.2d at 532.
¶ 26        Our review of Parker shows that it in no way stands for the proposition that a recanted
       statement can never be sufficient evidence to support a defendant’s conviction. It merely states
       that “where the only evidence that inculpated defendant was prior inconsistent statements
       which were directly contradicted by the alleged declarents [sic] at trial, the credibility of this
       evidence was greatly reduced.” Parker, 234 Ill. App. 3d at 280, 600 N.E.2d at 534.
¶ 27        In the instant case, Jayma recanted, but her previous statements were not impeached in the
       manner in which the statements were in Parker. Jayma hand-wrote her statements to police,
       and there are no accusations of police brutality or misconduct. Here, the evidence showed that
       on July 19, 2011, Jayma called 911 and reported that defendant pulled a knife and pointed it at
       her. When Deputy Kline responded to the 911 call minutes later, Jayma told him that defendant
       pulled a knife on her and threatened to kill her. Jayma identified a knife in a drawer as the knife
       defendant used to threaten her. Deputy Kline took a picture of the knife and the picture was
       introduced at trial. Jayma also wrote a statement in which she explained that defendant pulled a
       knife on her and threatened to kill her. The written statement was admitted under section
       115-10.1 of the Code. In August 2010, Jayma told the police that defendant choked her,
       punched her, and dug his finger into her eyes. Defendant pled guilty to the domestic battery
       charge stemming from that incident. Jayma admitted making a statement to the police after
       defendant appeared in court on the August 23, 2010, domestic battery charge. However, at trial
       Jayma testified that the only thing that occurred on July 19, 2011, was a verbal argument. She
       said she made up the story about the knife because she wanted defendant to leave, and when
       she called 911, defendant did, in fact, leave.
¶ 28        A criminal conviction will not be set aside on grounds of insufficient evidence unless the
       proof is so improbable or unsatisfactory that there exists a reasonable doubt of the defendant’s
       guilt. People v. Maggette, 195 Ill. 2d 336, 353, 747 N.E.2d 339, 349 (2001). Contrary to
       defendant’s assertions, even if there is no corroborative evidence, a recanted prior inconsistent
       statement admitted under section 115-10.1 can support a conviction. People v. Craig, 334 Ill.
                                                    -7-
       App. 3d 426, 778 N.E.2d 192 (2002); People v. Morrow, 303 Ill. App. 3d 671, 708 N.E.2d 430
       (1999). Morrow held that the witness’s previous inconsistent statements alone were sufficient
       to prove defendant’s guilt beyond a reasonable doubt. Morrow, 303 Ill. App. 3d at 677, 708
       N.E.2d at 436. The witness in question was the defendant’s girlfriend. Her statements to the
       police and her grand jury testimony were virtually identical, specifically that the victim paid
       the witness and another codefendant for sex. While the three were in the victim’s car, the
       codefendant attempted to steal the victim’s wallet. The victim realized what the codefendant
       was doing, and a struggle ensued. Both the witness and the codefendant exited the vehicle and
       ran to the defendant’s car, which was parked behind the victim’s car. The witness testified the
       defendant went to the victim’s car and shot the victim. Morrow, 303 Ill. App. 3d at 674-75, 708
       N.E.2d at 434.
¶ 29        At trial, however, the witness denied knowing the victim and being with him on the night
       of the murder. While some corroborative evidence existed (a condom, a straw, and the victim’s
       wallet), the court found that even if there was no corroborative evidence, the witness’s prior
       inconsistent statements alone were enough to uphold the defendant’s conviction. Morrow, 303
Ill. App. 3d at 677, 708 N.E.2d at 436. As long as a prior statement meets the test of section
       115-10.1, a finding of reliability and voluntariness is automatically made and no additional
       analysis is needed; it is the jury’s decision to assign weight to the statement and to decide
       whether the statement was voluntary after hearing the declarant’s inconsistent testimony.
       Morrow, 303 Ill. App. 3d at 677, 708 N.E.2d at 436 (citing People v. Pursley, 284 Ill. App. 3d
597, 609, 672 N.E.2d 1249, 1257 (1996)).
¶ 30        It is within the province of the jury to assess the credibility of witnesses, weigh evidence
       presented, resolve conflicts in evidence, and draw reasonable inferences therefrom, and its
       determination is entitled great deference. People v. Moss, 205 Ill. 2d 139, 164-65, 792 N.E.2d
1217, 1232 (2001). Once a jury returns a guilty verdict based upon a prior inconsistent
       statement, not only is the reviewing court under no obligation to determine whether the
       declarant’s testimony was “substantially corroborated” or “clear and convincing,” but it may
       not even undertake that analysis. (Internal quotation marks omitted.) Morrow, 303 Ill. App. 3d
       at 677, 708 N.E.2d at 436 (quoting People v. Curtis, 296 Ill. App. 3d 991, 999, 696 N.E.2d 372,
       378 (1998)).
¶ 31        In light of the foregoing, we find the evidence was sufficient in this case to find defendant
       guilty of stalking. The cases on which defendant relies are older cases and in no way hold that,
       as a matter of law, a recanted prior inconsistent statement cannot support a criminal conviction.
       Here, it is clear why Jayma might change her story, as do so many victims of domestic abuse.
       She and defendant had been married five years and had one biological daughter and a total of
       seven children between them. Jayma was the breadwinner of the family and relied on
       defendant for child care. The jury was in the best position to weigh Jayma’s credibility. Our
       review of the transcript shows Jayma’s attempt to recant either incident fell flat. The verdict
       indicates the jury found her prior inconsistent statements more reliable than her in-court
       testimony. We also point out that there was some corroborating evidence here, namely, the
       picture of the knife that was submitted into evidence.

                                                   -8-
¶ 32       Defendant also contends that there is no connection between the two acts which formed the
       course of conduct for stalking; however, the statute set forth above does not require that the
       acts which form the course of conduct be related. Defendant concedes as much. In any event,
       we agree with the State that defendant’s claim that the acts are not connected is in error
       because it is clear that both acts were violent acts or threats of violence directed toward his
       wife.
¶ 33       We also reject defendant’s argument that the 11-month gap between the acts precludes a
       conviction for stalking. While this was a somewhat unconventional charge, there is nothing in
       the statute that requires the acts that form the basis of the charge be performed within a certain
       time frame. Jayma was distressed enough that she contacted the police about both incidents
       that form the basis of the charges. After careful consideration, we find there was sufficient
       evidence to find defendant guilty of stalking.

¶ 34                                   III. CONSTITUTIONALITY
¶ 35       The final issue raised on appeal is whether the stalking statute is constitutional. Defendant
       contends section 12-7.3(a) is unconstitutional because it fails to require proof of a culpable
       mental state, rendering it capable of punishing wholly innocent conduct unrelated to the
       statute’s purpose. The State first replies that defendant lacks standing to argue that the stalking
       statute potentially punishes innocent conduct because the “course of conduct” at issue here
       involved threats and nonconsensual contact. The State insists that defendant has no standing to
       argue that the stalking statute may conceivably be applied in an unconstitutional manner to
       others.
¶ 36       In People v. Aguilar, 2013 IL 112116, 2 N.E.3d 321, our supreme court rejected the same
       argument made by the State herein. In that case, the defendant challenged the two statutes
       under which he was convicted, the Class 4 form of section 24-1.6(a)(1), (a)(3)(A), (d) (720
       ILCS 5/24-1.6(a)(1), (a)(3)(A), (d) (West 2008)) and section 24-3.1(a)(1) (720 ILCS
       5/24-3.1(a)(1) (West 2008)) of the unlawful possession of a firearm statute. Aguilar, 2013 IL
112116, ¶ 11, 2 N.E.3d 321. The supreme court found that the defendant was not arguing that
       the two sections of the statute violated his personal right to keep and bear arms as guaranteed
       by the second amendment but, rather, that the statutes themselves facially violate the second
       amendment and, therefore, cannot be enforced against anyone. Aguilar, 2013 IL 112116, ¶ 12,
       2 N.E.3d 321.
¶ 37       The supreme court specifically stated:
               “ ‘One has standing to challenge the validity of a statute if he has sustained or if he is in
               immediate danger of sustaining some direct injury as a result of enforcement of the
               statute.’ People v. Mayberry, 63 Ill. 2d 1, 8[, 345 N.E.2d 97, 101] (1976). Here, the
               challenged statutes were enforced against defendant in the form of a criminal
               prosecution initiated by the People of the State of Illinois, and the ‘direct injury’ he
               sustained was the entry of two felony convictions for which he was sentenced to 24
               months’ probation. If anyone has standing to challenge the validity of these sections, it
               is defendant.” Aguilar, 2013 IL 112116, ¶ 12, 2 N.E.3d 321.

                                                     -9-
¶ 38       In the instant case, defendant was convicted of two counts of stalking, but the trial court
       found the counts merged and sentenced him to three years in prison, his sentence to run
       concurrent to the three-year sentence he received on count I. Defendant clearly sustained
       injury as the result of the statute; therefore, relying on Aguilar, we find defendant has standing
       to challenge the constitutionality of section 12-7.3(a) of the stalking statute.
¶ 39       We reject, however, defendant’s argument that the statute is unconstitutional because it
       does not require proof of a culpable mental state and is, therefore, capable of punishing
       innocent conduct and is in violation of substantive due process. Statutes are presumed
       constitutional, and the party challenging the constitutionality of a statute carries the burden of
       proving that the statute is unconstitutional. People v. Hollins, 2012 IL 112754, ¶ 13, 971
N.E.2d 504. This court has a duty to construe the statute in a manner that upholds the statute’s
       validity and constitutionality. Hollins, 2012 IL 112754, ¶ 13, 971 N.E.2d 504. The
       constitutionality of a statute is a question of law to be reviewed de novo. Hollins, 2012 IL
112754, ¶ 13, 971 N.E.2d 504.
¶ 40       Effective January 1, 2010, our General Assembly added another stalking statute, codified
       as section 12-7.3 of the Criminal Code of 1961, set forth previously in this opinion. Under this
       new statute, a “course of conduct” is defined as follows:
                “ ‘Course of conduct’ means 2 or more acts, including but not limited to acts in which a
                defendant directly, indirectly, or through third parties, by any action, method, device,
                or means follows, monitors, observes, surveils, threatens, or communicates to or about,
                a person, engages in other non-consensual contact, or interferes with or damages a
                person’s property or pet. A course of conduct may include contact via electronic
                communications.” 720 ILCS 5/12-7.3(c)(1) (West 2010).
       Defendant contends that because the disjunctive “or” connects the examples of what
       constitutes a course of conduct, there is no need for the communication to be threatening.
¶ 41       Defendant then goes on to list three hypothetical examples of how innocent conduct could
       be punishable under section 12-7.3(a). Defendant first contends that when a pharmacist fills a
       prescription for a customer and tells the customer about the medication’s side effects,
       including the risks of blood clots and death and then one month later, the customer returns for
       a refill and the pharmacist repeats the potential serious side effects, the pharmacist’s innocent
       conduct could be potentially punishable under the stalking statute because the pharmacist
       knew or should have known that his or her warnings would cause the customer to fear for his or
       her safety. However, what defendant fails to consider is that the language of the statute also
       requires that all communications be “non-consensual.” The communication between the
       pharmacist and the customer is clearly consensual, as it is the customer who initiates contact to
       get a prescription filled. The other two hypothetical examples offered by defendant, a heating
       and air-conditioning technician and a doctor, also deal with consensual rather than
       nonconsensual contact.
¶ 42       An earlier version of the stalking statute also failed to specifically include a culpable
       mental state but was nevertheless found constitutional in People v. Bailey, 167 Ill. 2d 210, 657
N.E.2d 953 (1995). The stalking statute addressed in Bailey provided in pertinent part:

                                                   - 10 -
                    “(a) A person commits stalking when he or she transmits to another person a threat
                with the intent to place that person in reasonable apprehension of death, bodily harm,
                sexual assault, confinement or restraint, and in furtherance of the threat knowingly
                does any one or more of the following acts on at least 2 separate occasions:
                        (1) follows the person, other than within the residence of the defendant;
                        (2) places the person under surveillance by remaining present outside his or her
                    school, place of employment, vehicle, other place occupied by the person, or
                    residence other than the residence of the defendant.” 720 ILCS 5/12-7.3(a) (West
                    1992).
¶ 43        In Bailey, the defendants argued that the statute was unconstitutional because it failed to
       contain the language “without lawful authority.” The defendants asserted that the absence of
       such language made innocent conduct unlawful, violating due process guarantees. Bailey, 167
Ill. 2d at 224, 657 N.E.2d at 960.
¶ 44        Our supreme court, however, disagreed and interpreted the statute “as proscribing only
       conduct performed ‘without lawful authority.’ ” Bailey, 167 Ill. 2d at 224, 657 N.E.2d at 960.
       The supreme court went on to explain:
                “We do not believe threatening a person with the requisite intent and in furtherance of
                the threat following or placing a person under surveillance without lawful authority
                involves any ‘innocent conduct.’ *** Further, the fact that the statutes at issue here can
                be interpreted to punish only unlawful conduct distinguishes this case from those
                where such an interpretation was not possible.” Bailey, 167 Ill. 2d at 225, 657 N.E.2d at
                961.
¶ 45        The current, new version of the stalking statute, which provides that a defendant who
       “follows, monitors, observes, surveils, threatens, or communicates” must do so in a
       nonconsensual manner in order for the contact to be criminal, can similarly be interpreted to
       punish only unlawful conduct, not consensual, innocent contact. As in Bailey, this
       interpretation is consistent with and furthers the following three important rules:
                “(1) a court must ascertain and give effect to the legislature’s intent in enacting the
                statute [citation]; (2) in construing a statute, this court has a duty to affirm the statute’s
                validity and constitutionality if reasonably possible [citations]; and (3) an interpretation
                that renders a statute valid is always presumed to have been intended by the legislature
                [citation].” Bailey, 167 Ill. 2d at 225, 657 N.E.2d at 960-61.
       Here, our interpretation is consistent with our General Assembly’s intent in enacting the new
       legislation redefining stalking.
¶ 46        Prior to the Senate vote on the bill, Senator Hutchinson pointed out that “[a] recent U.S.
       Department of Justice study said that seventy-six percent of female homicide victims were
       stalked first, prior to their death. It’s terrifying and it’s something that we need to do all we can
       to protect our victims from.” 96th Ill. Gen. Assem., Senate Proceedings, May 21, 2009, at 125
       (statements of Senator Hutchinson). Our General Assembly’s goal in enacting the legislation
       was not to criminalize any innocent contact, but to protect victims of domestic abuse such as
       Jayma. After careful consideration, we disagree with defendant that the statute is

                                                     - 11 -
       unconstitutional. Defendant has failed to convince us that the statute makes innocent conduct
       unlawful, which would violate due process guarantees. U.S. Const., amend. XIV; Ill. Const.
       1970, art. I, § 2. Instead, we find section 12-7.3(a) constitutional.

¶ 47                                        SUMMARY
¶ 48      For the foregoing reasons, we hereby affirm the judgment of the circuit court of Fayette
       County. The evidence was sufficient for the jury to find defendant guilty of the offenses with
       which he was charged. We also find the new stalking statute constitutional.

¶ 49      Affirmed




                                                 - 12 -